Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement, dated as of December 9, 2013 (this “Agreement”), is by and among
Intevac, Inc., a Delaware corporation (the “Company”), Steven R. Becker, an
individual resident of Texas (“Becker”), Matthew A. Drapkin, an individual
resident of New York (“Drapkin”), BC Advisors, LLC, a Texas limited liability
company, Becker Drapkin Management, L.P., a Texas limited partnership, Becker
Drapkin Partners (QP), L.P., a Texas limited partnership, and Becker Drapkin
Partners, L.P., a Texas limited partnership (collectively with Becker and
Drapkin, the “Shareholder Group”).

WHEREAS, the Company and the Shareholder Group have agreed to each take and
refrain from taking certain actions on the terms and conditions set forth in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Definitions. For purposes of this Agreement:

(a) The terms “Affiliate” and “Associate” have the respective meanings set forth
in Rule 12b-2 promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
shall include persons who become Affiliates or Associates of any person
subsequent to the date of this Agreement, provided that neither “Affiliate” nor
“Associate” shall include (i) any person that is a publicly held concern and is
otherwise an Affiliate or Associate solely by reason of the fact that a
principal of any member of the Shareholder Group serves as a member of the board
of directors or similar governing body of such concern, provided that the
Shareholder Group does not control such concern, (ii) such principal in its
capacity as a member of the board of directors or other similar governing body
of such concern or (iii) any entity which is an Associate solely by reason of
clause (a) of the definition of Associate in Rule 12b-2 and is not an Affiliate.

(b) “Annual Meeting” means any annual meeting of stockholders of the Company.

(c) The terms “beneficial owner” and “beneficial ownership” shall have the
respective meanings as set forth in Rule 13d-3 promulgated by the SEC under the
Exchange Act.

(d) “Board” means the Board of Directors of the Company.

(e) “Common Stock” means the common stock of the Company, par value $0.001 per
share.

(f) “New Director” means Drapkin and any successor to Drapkin appointed to the
Board pursuant to Section 5 of this Agreement.

(g) The terms “person” or “persons” shall mean any individual, corporation
(including not-for-profit), general or limited partnership, limited liability
company, joint venture, estate, trust, association, organization or other entity
of any kind or nature, including any governmental authority.

(h) “Standstill Period” means the period from the date hereof until the earlier
of:

(i) thirty (30) days prior to the Timely Deadline for the Annual Meeting to be
held in 2016; and



--------------------------------------------------------------------------------

(ii) such date, if any, of a breach by the Company in any material respect of
any of its representations, warranties, commitments or obligations set forth in
Section 2, 4, 5, 9, 10, 11, or 14 of this Agreement if such breach has not been
cured within thirty (30) days following written notice of such breach (provided
that (i) a failure to make take the actions set forth in Section 4(a)(i) and
(ii), (ii) a failure to make the nomination required under Section 4(b)(i), and
(iii) a failure to provide the notice of nomination required under Section 4(c)
cannot be cured).

(i) “Timely Deadline” means, with respect to any Annual Meeting, the last date
upon which a notice to the Secretary of the Company of nominations of persons
for election to the Board at such Annual Meeting or the proposal of business at
such Annual Meeting would be considered “timely” under the Company’s Certificate
of Incorporation and Amended and Restated Bylaws.

2. Representations and Warranties of the Company. The Company represents and
warrants as follows as of the date hereof:

(a) The Company has the corporate power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

(c) The execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree, in each case that is applicable to the Company, or
(ii) result in any material breach or material violation of, or constitute a
material default (or an event which with notice or lapse of time or both could
become a material default) under or pursuant to, or result in the loss of a
material benefit under, or give any right of termination, amendment,
acceleration or cancellation of (A) any organizational document of the Company
or (B) any agreement, contract, commitment, understanding or arrangement, in
each case to which the Company is a party or by which it is bound and which is
material to the Company’s business or operations.

3. Representations and Warranties of the Shareholder Group, Etc. Each member of
the Shareholder Group severally, and not jointly, represents and warrants with
respect to himself or itself as follows as of the date hereof:

(a) Such member has the power and authority to execute, deliver and carry out
the terms and provisions of this Agreement and to consummate the transactions
contemplated hereby. Such member, if an entity, has the corporate, limited
partnership or limited liability company power and authority, as applicable, to
execute, deliver and carry out the terms and provisions of this Agreement and to
consummate the transactions contemplated hereby.

(b) This Agreement has been duly and validly authorized, executed, and delivered
by such member, constitutes a valid and binding obligation and agreement of such
member and is enforceable against such member in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
affecting the rights of creditors and subject to general equity principles.

 

2



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Agreement by such member
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to such member, or (ii) result in any
material breach or material violation of, or constitute a material default (or
an event which with notice or lapse of time or both could become a material
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, (A) any organizational document, if an entity, or (B) any agreement,
contract, commitment, understanding or arrangement, in each case to which such
member is a party or by which such member is bound.

(d) As of the date hereof, the members of the Shareholder Group and their
Affiliates and Associates beneficially own in the aggregate 1,082,365 shares of
Common Stock.

(e) Drapkin consents and agrees to serve as a director of the Company as of 9:00
a.m., Pacific time, on December 10, 2013 (the “Effective Time”) in accordance
with the terms of this Agreement.

4. Directors; Related Matters.

(a) On the date hereof, the Board shall, in accordance with the Company’s
governance documents, adopt a resolution to:

(i) increase the size of the Board to eight (8) directors;

(ii) appoint Drapkin to the Board, as a director, effective as of the Effective
Time; and

(iii) appoint Drapkin to, in the Board’s sole discretion, either the
Compensation Committee or the Nominating and Governance Committee.

(b) In connection with the Annual Meeting to be held in 2014 (the “2014 Annual
Meeting”) and the Annual Meeting to be held in 2015 (the “2015 Annual Meeting”),
the Company will take all action necessary to effect the following:

(i) the Board and the Nominating and Governance Committee shall nominate Drapkin
for election to the Board as a director at the 2014 Annual Meeting and the 2015
Annual Meeting, as applicable; and

(ii) the Company shall recommend that the Company’s stockholders vote, and shall
solicit proxies, in favor of the election of Drapkin at the 2014 Annual Meeting
and the 2015 Annual Meeting and otherwise support Drapkin for election in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees.

(c) The Company agreed that at least thirty (30) days prior to the Timely
Deadline for the Annual Meeting to be held in 2016 (the “2016 Annual Meeting”),
the Nominating and Governance Committee will notify the Shareholder Group that
it has resolved to recommend the New Director for election as director at the
2016 Annual Meeting.

(d) The Company agrees, until the conclusion of the Standstill Period, not to
increase the size of the Board except as necessary to comply with the terms of
this Agreement.

 

3



--------------------------------------------------------------------------------

(e) The Company agrees that, so long as Drapkin is a member of the Board,
Drapkin will be offered membership on any committee of the Board constituted to
evaluate strategic opportunities for the Company.

5. Replacement Directors. If, at any time prior to the conclusion of the
Standstill Period, the New Director is unable or unwilling to serve as a
director of the Company (other than, subject to Section 4(b)(i) hereof, in
connection with the Board’s decision not to renominate the New Director, then
the Shareholder Group and the Board (excluding the New Director who is
resigning) shall appoint a mutually agreeable replacement for such New Director
within ninety (90) days of such New Director validly tendering his resignation
from the Board (in which case all references in this Agreement to “Drapkin” with
respect to such New Director’s rights and obligations as a director shall refer
to such replacement, as applicable, provided that references in this Agreement
to “Shareholder Group” will not include such person unless such person is
otherwise already a member).

6. Voting. During the Standstill Period, each member of the Shareholder Group
shall cause all shares of Common Stock owned of record or beneficially owned by
it or its respective Affiliates or Associates to be present for quorum purposes
and to be voted in favor of all directors nominated by the Board for election at
any stockholder meeting where such matters will be voted on; provided, that such
nominees were not nominated in contravention of this Agreement.

7. Standstill. Each member of the Shareholder Group agrees that, during the
Standstill Period, he or it will not, and he or it will cause each of such
person’s respective Affiliates, Associates and agents and any other persons
acting on his or its behalf not to, directly or indirectly:

(a) acquire beneficial ownership in excess of 17.5% of the outstanding shares of
Common Stock (based on the latest annual or quarterly report of the Company
filed with the SEC pursuant to Section 13 or 15(d) of the Exchange Act), other
than the acquisition of equity-based compensation pursuant to Section 10 hereof
and the exercise of any options or conversion of any convertible securities
comprising such equity-based compensation;

(b) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by the
SEC under the Exchange Act or otherwise) or any notice of nomination or other
business for consideration, or nominate any candidate for election to the Board
or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;

(c) form, join in or in any other way participate in a “partnership, limited
partnership, syndicate or other group” within the meaning of Section 13(d)(3) of
the Exchange Act with respect to the Common Stock or deposit any shares of
Common Stock in a voting trust or similar arrangement or subject any shares of
Common Stock to any voting agreement or pooling arrangement, other than with
other members of the Shareholder Group or one or more of their Affiliates
(provided that any such Affiliate signs a joinder to this Agreement) or to the
extent such a group may be deemed to result with the Company or the New Director
or any of their respective Affiliates as a result of this Agreement;

(d) engage in discussions with other stockholders of the Company, solicit
proxies or written consents of stockholders or otherwise conduct any nonbinding
referendum with respect to the Common Stock, or make, or in any way encourage,
influence or participate in, any “solicitation” of any “proxy” within the
meaning of Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or
advise, encourage or influence any person with respect to voting or tendering,
any shares of Common Stock with respect to any matter, including, without
limitation, any Sale Transaction that is not approved by a majority of the
Board, or become a “participant” in any contested “solicitation” for the
election of directors with respect to the Company (as such terms are defined or
used under the Exchange Act and the rules promulgated by the SEC thereunder),
other than a “solicitation” or acting as a “participant” in support of all of
the nominees of the Board at any stockholder meeting;

 

4



--------------------------------------------------------------------------------

(e) call, seek to call, or to request the calling of, a special meeting of the
stockholders of the Company, or seek to make, or make, a shareholder proposal at
any meeting of the stockholders of the Company or make a request for a list of
the Company’s stockholders (or otherwise induce, encourage or assist any other
person to initiate or pursue such a proposal or request) or otherwise acting
alone, or in concert with others, seek to control or influence the governance or
policies of the Company;

(f) effect or seek to effect (including, without limitation, by entering into
any discussions, negotiations, agreements or understandings with any third
person), offer or propose (whether publicly or otherwise) to effect, or cause or
participate in, or in any way assist, solicit, encourage or facilitate any other
person to effect or seek, offer or propose (whether publicly or otherwise) to
effect or cause or participate in (including by tendering or selling into)
(i) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, (ii) any transfer or acquisition of shares of Common Stock
or other securities of the Company or any securities of any Affiliate of the
Company if, after completion of such transfer or acquisition or proposed
transfer or acquisition, a person or group (other than the Shareholder Group and
their Affiliates) would beneficially own, or have the right to acquire
beneficial ownership of, more than 5% of the outstanding shares of Common Stock
(based on the latest annual or quarterly report of the Company filed with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act), provided that open
market sales of securities through a broker by the Shareholder Group which are
not actually known by the Shareholder Group to result in any transferee
acquiring beneficial ownership of more than 5% of the outstanding shares of
Common Stock shall not be included in this clause (ii) or constitute a breach of
this Section 7, (iii) any tender offer or exchange offer, merger, change of
control, acquisition or other business combination involving the Company or any
of its subsidiaries or (iv) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries (any of the transactions or events described in
(i) through (iv) above are referred to as a “Sale Transaction”), unless such
Sale Transaction has been approved by a majority of the Board and has been
announced by the Company; provided, that this paragraph shall not require
members of the Shareholder Group or the New Director to vote in favor of a Sale
Transaction that was approved by the Board;

(g) publicly disclose, or cause or facilitate the public disclosure (including,
without limitation, the filing of any document or report with the SEC or any
other governmental agency or any disclosure to any journalist, member of the
media or securities analyst) of, any intent, purpose, plan or proposal to obtain
any waiver, or consent under, or any amendment of, any of the provisions of
Section 6 hereof or this Section 7, or otherwise seek (in any manner that would
require public disclosure by any of the members of the Shareholder Group or
their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of any provision of this Agreement;

(h) disparage the Company or any member of the Board or management of the
Company, provided that this provision shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or to communications that are
required by an applicable legal obligation and are subject to contractual
provisions providing for confidential disclosure;

(i) engage in any short sale or any purchase, sale or grant of any option,
warrant, convertible security, stock appreciation right or other similar right
(including, without limitation, any put or call option or “swap” transaction)
with respect to any security (other than a broad-based market basket or index)
that includes, relates to or derives any significant part of its value from a
decline in the market price or value of the Company’s securities;

 

5



--------------------------------------------------------------------------------

(j) enter into any arrangements, understandings or agreements (whether written
or oral) with, or advise, finance, assist or encourage any other person that
engages, or offers or proposes to engage, in any of the foregoing; or

(k) take or cause or induce or assist others to take any action inconsistent
with any of the foregoing;

provided, that, notwithstanding the foregoing, it is understood and agreed that
this Agreement shall not be deemed to prohibit (x) the New Director from
engaging in any lawful act in his capacity as a director of the Company that is
either expressly approved by the Board or required in order to comply with his
fiduciary duties as a director of the Company or (y) the Shareholder Group from
making public statements, engaging in discussions with other shareholders,
soliciting proxies or voting any shares or proxies with respect to any Sale
Transaction that has been approved by a majority of the Board and has been
announced by the Company.

8. Support. During the Standstill Period, the New Director, in his capacity as a
director of the Company, will use reasonable efforts to support, at the
Company’s sole cost and expense, the Company’s slate of directors in a manner
generally consistent with the support provided by the other directors of the
Company, provided that such slate of directors is consistent with the terms and
conditions of this Agreement.

9. Policies. By the Effective Time, the New Director will have reviewed the
Company’s policies, procedures, and guidelines applicable to members of the
Board and agrees to abide by the provisions thereof during his or her service as
a director of the Company, including, without limitation, the Company’s
Corporate Governance Guidelines, Code of Business Conduct and Ethics, Director
Code of Ethics and Insider Trading Compliance Program. The members of the
Shareholder Group acknowledge that they are aware that United States securities
law prohibits any person who has material non-public information about a company
from purchasing or selling any securities of such company, or from communicating
such information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell such
securities.

10. Compensation. The New Director shall be compensated for his service as a
director and shall be reimbursed for his expenses on the same basis as all other
non-employee directors of the Company and shall be eligible to be granted
equity-based compensation on the same basis as all other non-employee directors
of the Company.

11. Indemnification and Insurance. The New Director shall be entitled to the
same rights of indemnification and directors’ and officers’ liability insurance
coverage as the other non-employee directors of the Company as such rights may
exist from time to time.

12. Non-Disparagement. The Company agrees, prior to the conclusion of the
Standstill Period, that it shall not disparage any member of the Shareholder
Group, any member of the management of the Shareholder Group, or the New
Director, provided that this provision shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or to communications that are
required by an applicable legal obligation or are subject to contractual
provisions providing for confidential disclosure.

13. Press Release / Form 8-K. On or promptly after the date hereof, the Company
shall issue a press release reasonably satisfactory to the Company and the
Shareholder Group, which press release shall announce the appointment of the New
Director. The Company shall also provide to the Shareholder Group a reasonable
opportunity to review and comment on any Form 8-K with respect to the execution
and delivery of this Agreement by the parties hereto in advance of its filing,
and shall consider in good

 

6



--------------------------------------------------------------------------------

faith the reasonable and timely comments of the Shareholder Group. No member of
the Shareholder Group shall make (and they will cause their Affiliates and
Associates not to make) any public statements with respect to the matters
covered by this Agreement (including in any filing with the SEC, any other
regulatory or governmental agency, or any stock exchange, or in any materials
that would reasonably be expected to be filed with the SEC, including pursuant
to Exchange Act Rules 14a-6 or 14a-12) that are inconsistent with, or otherwise
contrary to, this Agreement or the statements in any above described press
release or Form 8-K filing.

14. Expenses. Within two business days of the date hereof, the Company shall
reimburse the Shareholder Group for the documented out-of-pocket expenses (up to
a maximum of $10,000) incurred by the Shareholder Group in connection with the
negotiation and execution of this Agreement and all related activities and
matters. Except as provided in the preceding sentence, each cost or expense
incurred in connection with this Agreement shall be paid by the party incurring
such cost or expense.

15. Specific Performance. Each party hereto acknowledges and agrees, on behalf
of itself and its Affiliates, that irreparable harm would occur in the event any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties will be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any state or federal court located in the State of
Delaware, in addition to any other remedy to which they may be entitled at law
or in equity. Any requirements for the securing or posting of any bond with such
remedy are hereby waived.

16. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in the Court of Chancery of the State of Delaware and any state
appellate court therefrom within the State of Delaware (or, if the Court of
Chancery of the State of Delaware declines to accept jurisdiction over a
particular matter, any federal court within the State of Delaware) (and the
parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 20 hereof
will be effective service of process for any such action, suit or proceeding
brought against any party in any such court. Each party, on behalf of itself and
its Affiliates, agrees and consents to the personal jurisdiction of the state
and federal courts located in the State of Delaware, and irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby, in the state or federal courts located in the State of Delaware, and
hereby further irrevocably and unconditionally waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an improper or inconvenient forum.

17. Applicable Law. This Agreement shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Delaware
applicable to contracts executed and to be performed wholly within such state,
without giving effect to the choice of law principles of such state. Each party
hereto agrees to irrevocably waive any right to trial by jury.

18. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.

 

7



--------------------------------------------------------------------------------

19. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives and assigns. No party hereto may assign or
otherwise transfer either this Agreement or any of its rights, interests or
obligations hereunder without the prior written consent of the other parties
hereto. Any purported transfer without such consent shall be void.

20. Notices. All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served (a) if given by
facsimile, when such facsimile is transmitted to the facsimile number set forth
below, or to such other facsimile number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section 20, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section 20, or at such other address as
is provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section 20:

if to the Company:

Intevac, Inc.

3560 Bassett Street

Santa Clara, California 95054

Facsimile: (408) 727-5739

Attention: Chairman of the Board

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Facsimile: (650) 493-6811

Attention: Herbert P. Fockler, Esq.

Attention: Bradley L. Finkelstein, Esq.

if to the Shareholder Group or any member thereof:

Becker Drapkin Management, L.P.

500 Crescent Court

Suite 230

Dallas, Texas 75201

Facsimile: (214) 756-6019

Attention: Steven R. Becker

Attention: Matthew A. Drapkin

 

8



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Boies, Schiller & Flexner LLP

575 Lexington Avenue, 7th Floor

New York, New York 10022

Facsimile: (212) 446-2350

Attention: Richard J. Birns, Esq.

21. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their respective Affiliates to the extent provided
herein, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

22. Unenforceability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, then the other provisions
of this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
parties hereto further agree to replace such invalid or unenforceable provision
of this Agreement with a valid and enforceable provision that will achieve, to
the extent possible, the purposes of such invalid or unenforceable provision.

23. Construction. Each of the parties hereto acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each party hereto and its counsel
cooperated and participated in the drafting and preparation of this Agreement,
and any and all drafts relating thereto exchanged among the parties shall be
deemed the work product of all of the parties and may not be construed against
any party by reason of its drafting or preparation. Accordingly, any rule of law
or any legal decision that would require interpretation of any ambiguities in
this Agreement against any party hereto that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties, and any
controversy over interpretations of this Agreement shall be decided without
regard to events of drafting or preparation.

[Signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first written above.

 

COMPANY: INTEVAC, INC. By:   /s/ Jeff Andreson Name:   Jeff Andreson Title:  
CFO



--------------------------------------------------------------------------------

/s/ Steven R. Becker     /s/ Matthew A. Drapkin STEVEN R. BECKER     MATTHEW A.
DRAPKIN     BC ADVISORS, LLC     BECKER DRAPKIN MANAGEMENT, L.P.         By: BC
Advisors, LLC, its general partner

 

By:   /s/ Matthew A. Drapkin       By:   /s/ Matthew A. Drapkin Name: Matthew A.
Drapkin         Name: Matthew A. Drapkin Title: Partner         Title: Partner

 

BECKER DRAPKIN PARTNERS (QP), L.P.     BECKER DRAPKIN PARTNERS, L.P. By:   
Becker Drapkin Management, L.P., its general partner     By:    Becker Drapkin
Management, L.P., its general partner   By: BC Advisors, LLC, its general
partner       By: BC Advisors, LLC, its general partner     By:    /s/ Matthew
A. Drapkin         By:    /s/ Matthew A. Drapkin       Name: Matthew A. Drapkin
          Name: Matthew A. Drapkin       Title: Partner           Title: Partner